Dore, J.
(dissenting). The essential issue is whether plaintiff, defendant’s divorced wife, is entitled to a continuance of payments by way of alimony or support from defendant, her first husband, after she has remarried and is also being supported by a second husband.
As the defendant remarried in 1933 and acted upon the validity of the Nevada decree divorcing his wife, he may not here question the legality of that decree or the separation agreement incorporated by reference therein.
Both parties contend that the separation agreement is unambiguous, its construction purely an issue óf law and both claim to be entitled to judgment. The agreement sets forth the “ understanding ” of both parties as to the “ obligations ” of the husband and the 1 ‘ rights ’ ’ of the wife subsequent to December 31, 1932. It provides that the provisions of the agreement shall control6 ‘ the rights and obligations of the parties and their children * * * with respect to alimony or other provisions with respect to maintenance and support. ”
Paragraph Second of the agreement, subdivisions (a), (b) and (c) all refer to what the wife shall receive “ for her maintenance and support and the maintenance, support and education of their children. ” Subdivision (a) provides that until the establishment of the trust fund mentioned in paragraph Fifth the husband shall pay for such “ maintenance and sup*583port ” thirty-three and one-third per cent of his annual earnings; subdivision (b) provides that during the year 1933 the husband guarantees that payment shall not be less than $12,000, payable $1,000 a month; and subdivision (c) provides that during the calendar year 1934 “ and each and every subsequent year,” he will pay for such “maintenance and support” fifty per cent of his earnings, not exceeding $12,000 in each year, or at the wife’s election thirty-three and one-third per cent. This part of the agreement referring to “ maintenance and support ” is devoid of any reference to payment during the wife’s life or after her remarriage or after the husband’s death.
The clause that payments shall continue until the establishment of the trust fund is contained in subdivision (a), which provides for only thirty-three and one-third per cent of the earnings. This is not the subdivision on which the former wife’s cause of action is based. She sues under subdivision (c) which provides for fifty per cent of the earnings. If the wife’s contention is correct under this clause there would result a perpetual obligation to continue payments for support based on a matrimonial relation not only after the wife’s remarriage, but in the logic of the former wife’s construction of the agreement, against the husband’s estate after his death. The reference to the establishment of the trust merely indicates an event, the happening of which terminates liability on that part of the promise.
Under that part of the agreement, the husband between January, 1933, and July, 1941, has paid plaintiff $122,532.68 for the support of the wife and children, averaging over $14,000 a year for eight and one-half years. Since July, 1941, the plaintiff has remarried and there is no claim that the new husband’s income is not sufficient to support plaintiff with all she enjoyed through the use of the payments made from 1933 to 1941 by her first husband. She now seeks to compel the first husband to continue such payments for her support arising out of his matrimonial obligations to her and her rights as a wife against him, although she has remarried and the children of the marriage are twenty-nine or thirty years of age.
Concededly the contingent trust fund, if it were established, would be a property settlement. In contrast to the language in paragraph Second, paragraph Fifth relating to the trust fund, expressly provides that payments shall continue “ during the life of the [wife].” The omission of such language in paragraph Second relating to the husband’s obligation for “ maintenance and support ” indicates that the parties did not *584intend such support to continue for the wife’s life or after her remarriage.
The establishment of the trust fund was not made obligatory; it was expressly made contingent and at the option of the wife. She was to contribute $100,000 from the proceeds of the sale of the Great Neck residence donated to her by the husband before the separation. If she contributed this amount, the balance of $100,000 was to be contributed by the husband. These contributions were contingent and only to be made as soon “ as funds are available. ” The trust fund was never established because inter alla the Great Neck property could not be sold at a price that would yield the required $100,000. If the trust fund were set up, it became a property settlement providing by its terms that payment be made during the life of the wife with the remainder to the children. That contingency never happened. Through no fault of either side, so far as this record discloses, the trust fund was never set up. The agreement therefore remained an agreement by the husband to fulfill matrimonial obligations for the maintenance gnd support of his wife and children.
Section 1172-c of the Civil Practice Act expresses the public policy of this State that a wife who has a husband with whom she is living should be supported by him and not by one from whom she has been previously divorced. That section provides that on proof of the marriage of the wife after a final judgment of divorce has been rendered the court “ must ” modify the final judgment and any orders made with respect thereto by annulling the provisions directing payments of money for the wife’s support. The purpose of the act was to prevent a woman who had remarried after a divorce from being supported by her former husband when the former wife was married to and being supported by a second husband. (Kirkbride v. Van Note, 275 N. Y. 244; Mowbray v. Mowbray, 136 App. Div. 513.) In Sleicher v. Sleicher (251 N. Y. 366, 371) Cabdozo, Ch. J. said: ‘‘ The purpose, of an award of alimony is support for a divorced wife not otherwise supported. This purpose is perverted by imputing a dual obligation. ”
In Kirkbride v. Van Note (275 N. Y. 244, 249) the Court of Appeals said: “ The provision of the Civil Practice Act is mandatory. Where a former wife has remarried and an application is made for modification of the judgment with respect to the direction of payment of money for the support of the former wife, the court ‘ must modify, ’ and cannot in its discretion refuse to do so. Alimony is awarded for present main*585tenance, and ‘ as a matter of public policy a wife who has a husband with whom she is living should be supported by him and not by one from whom she has been divorced.’ (Schley v. Andrews, 225 N. Y. 110, 114.) The law recognizes the unfairness of requiring a husband to pay alimony for a period during which his former wife is married to another. * * # The modification is not limited to the time subsequent to the application. It applies nunc pro tune as of the time of the remarriage to all unpaid alimony. To hold otherwise would enable a woman to conceal her remarriage and thereby obtain alimony from her former husband while she is living with a new spouse.”
In Wilson v. Hinman (182 N. Y. 408) it was held that the general obligation to pay alimony awarded to a wife by a judgment of absolute divorce ceased at the death of the husband, and the fact that the decree awarded to a wife as alimony a certain amount annually “ so long as she shall live ” also required the husband to give the wife a mortgage on real estate as security for the payments so long as she should live did not enlarge the husband’s obligation and the lien of the mortgage terminated at his death.
This must be the public policy of any State that rests on monogamy in contradistinction to polyandry. That public policy does not, it is true, strike down contracts in which the husband has explicitly agreed as a part of the separation agreement to assume obligations supplementing the obligation arising from the matrimonial relation and to make payments to the wife after her remarriage or during her natural life. (Galusha v. Galusha, 116 N. Y. 635; Carpenter v. Osborn, 102 N. Y. 552; Frank v. Correll, 237 App. Div. 849.) But here there is no such agreement so far as -the provisions for “ support ” are concerned.
The Nevada decree relied on by plaintiff1 insofar as it incorporated the separation agreement is not a decree for a fixed or stated sum, the amount payable depending upon fluctuating earnings of defendant and the election to be made by plaintiff. It does not specify the amounts payable for the support and maintenance of plaintiff and the two children who were minors when the decree was made and who are now nearly thirty years of age and no longer entitled legally to support.
The order appealed from, insofar as it denies defendant’s motion for judgment on the pleadings and summary judgment, should be reversed, and such motions granted and judgment dismissing the complaint should be entered, with costs to the defendant.